VILLAGE SUPER MARKET, INC. AND SUBSIDIARIES Contents Letter to Shareholders 2 Selected Financial Data 3 Unaudited Quarterly Financial Data 3 Management’s Discussion and Analysis ofFinancial Condition and Results of Operations 4 Consolidated Balance Sheets 10 Consolidated Statements of Operations 11 Consolidated Statements of Shareholders’ Equityand Comprehensive Income 12 Consolidated Statements of Cash Flows 13 Notes to Consolidated Financial Statements 14 Management’s Report on Internal Control overFinancial Reporting 27 Report of Independent Registered Public Accounting Firm 27 Stock Price and Dividend Information 28 Corporate Directory Inside back cover 1 VILLAGE SUPER MARKET, INC. AND SUBSIDIARIES Dear Fellow Shareholders I t is our pleasure to write to you about our Company’s record performance in fiscal 2008. Net income increased 10% to $22.5 million in fiscal 2008. Sales increased 7.8% to $1.13 billion. Same store sales increased 2.5% . Same store sales have increased 45 consecutive quarters. We achieved these results during a challenging time for our customers and the supermarket business. Throughout our long history, we have managed our business by responding to our customers needs. In 2008, our customers are concerned about a weakening economy, and rising gas, food and medical costs. We responded by offering a $330 ShopRite® gift card for each $300 of customer economic stimulus or tax refund checks to a maximum of $1,320 in gift cards. We gave customers a $25 gas card for a $75 purchase of certain products in June and again in September 2008. ShopRite® pharmacies now offer customers a 90 day supply of over 300 commonly prescribed generic drugs for only $9.99. We continue to generate strong results, while also investing in our future. Village generated $45.3 million of operating cash flow in fiscal 2008. We spent $28.4 million on capital expenditures and a store acquisition. On August 11, 2007, Village acquired the fixtures and lease for a store in Galloway Township, NJ that had been operated by a competitor. The Galloway store re-opened as a ShopRite®, after an extensive remodel, on October 3rd. We opened the Franklin Township, NJ superstore on November 7, 2007. Recognizing our strong financial position and operating performance, the Board of Directors returned $21.1 million to shareholders in fiscal 2008, including a $16.6 million special dividend in March 2008, comprised of $3.00 per Class A share and $1.95 per Class B share. The Board also increased the quarterly dividend rate three times in fiscal 2008, and again in September 2008. The annualized dividend rate is now $1.32 per Class A share and $.86 per Class B share, both 32% higher than one year ago. Even after spending $49.5 million on improving our stores and dividends in fiscal 2008, the Company’s balance sheet remains strong. Village has ample resources for strategic initiatives and investing in our future. Construction has begun on a new store in Marmora, NJ and a replacement store in Washington, NJ. Both of these stores are expected to open in the spring of 2009. Today’s economic and competitive environment is challenging. Although we are pleased with Village’s recent performance, we sweat the details in our stores every day. Your management and team of 4,700 dedicated associates remain focused on offering high quality products at consistently low prices, providing superior customer service, creating unique marketing initiatives, and expanding and improving our store base. As always, we thank you for your continued support. October 2008 James Sumas, Chairman of the Board Perry Sumas,President 2 VILLAGE SUPER MARKET, INC. AND SUBSIDIARIES Selected Financial Data(Dollars in thousands except per share and square feet data) July 26, July 28, July 29, July 30, July 31, 2008 2007 2006 2005 2004 For year Sales $ 1,127,762 $ 1,046,435 $ 1,016,817 $ 983,679 $ 957,647 Net income 22,543 20,503 16,487 15,542 13,263 Net income as a % of sales 2.00 % 1.96 % 1.62 % 1.58 % 1.38 % Net income per share: Class A common stock: Basic $ 4.23 $ 3.89 $ 3.14 $ 2.98 $ 2.60 Diluted 3.43 3.14 2.55 2.43 2.10 Class B common stock: Basic 2.76 2.53 2.04 1.93 1.69 Diluted 2.75 2.47 2.01 1.91 1.66 Cash dividends declared per share: Class A 3.83 .690 .405 .285 .155 Class B 2.49 .449 .264 .185 .101 At year-end Total assets $ 304,045 $ 283,123 $ 269,475 $ 253,407 $ 229,425 Long-term debt 27,498 21,767 27,110 33,550 29,239 Working capital 8,871 22,359 44,096 37,228 31,886 Shareholders’ equity 171,031 167,565 150,505 133,244 120,091 Book value per share 25.80 25.73 23.25 20.59 19.04 Other data Same store sales increase 2.5 % 2.9 % 3.3 % 4.2 % 4.2 % Total square feet 1,394,000 1,272,000 1,272,000 1,272,000 1,252,000 Average total sq. ft. per store 56,000 55,000 55,000 55,000 54,000 Selling square feet 1,103,000 1,009,000 1,009,000 1,009,000 991,000 Sales per average square foot of selling space $ 1,068 $ 1,037 $ 1,008 $ 984 $ 966 Number of stores 25 23 23 23 23 Sales per average number of stores $ 46,990 $ 45,497 $ 44,209 $ 42,769 $ 41,637 Capital expenditures $ 24,898 $ 15,692 $ 14,296 $ 17,933 $ 14,278 Fiscal 2004 contains 53 weeks. All other fiscal years contain 52 weeks. Unaudited Quarterly Financial Data (Dollars in thousands except per share amounts) First Second Third Fourth Fiscal Quarter Quarter Quarter Quarter Year 2008 Sales $ 263,559 $ 292,829 $ 273,406 $ 297,968 $ 1,127,762 Gross profit 70,215 79,413 75,541 80,029 305,198 Net income 4,298 6,439 4,915 6,891 22,543 Net income per share: Class A common stock: Basic .81 1.22 .92 1.28 4.23 Diluted .65 .98 .75 1.05 3.43 Class B common stock: Basic .53 .79 .60 .83 2.76 Diluted .52 .77 .60 .82 2.75 2007 Sales $ 251,469 $ 270,396 $ 255,314 $ 269,256 $ 1,046,435 Gross profit 67,378 71,572 69,679 73,312 281,941 Net income 4,220 5,063 4,888 6,332 20,503 Net income per share: Class A common stock: Basic .80 .96 .93 1.20 3.89 Diluted .65 .78 .75 .96 3.14 Class B common stock: Basic .52 .63 .60 .78 2.53 Diluted .51 .61 .59 .76 2.47 3 VILLAGE SUPER MARKET, INC. AND SUBSIDIARIES Management’s Discussion and Analysis of FinancialCondition and Results of Operations(Dollars in thousands except per share and per square foot data) OVERVIEW Village Super Market, Inc. (the “Company” or “Village”) operates a chain of 25 ShopRite supermarkets in New Jersey and northeastern Pennsylvania. Village is the second largest member of Wakefern Food Corporation (“Wakefern”), the nation’s largest retailer-owned food cooperative. This ownership interest in Wakefern provides Village many of the economies of scale in purchasing, distribution, advanced retail technology and advertising associated with larger chains. On August 11, 2007, the Company acquired the fixtures and lease of a store location in Galloway Township, New Jersey from Wakefern for $3,500. This store had previously been operated by a competitor. Village began operating a pharmacy at this location on August 11, 2007. The remainder of this 55,000 sq. ft. store opened on October 3, 2007 after the completion of a remodel. In addition, Village opened a 67,000 sq. ft. superstore in Franklin Township, New Jersey on November 7, 2007. The Company’s stores, five of which are owned, average 56,000 total square feet. Larger store sizes enable Village to offer the specialty departments that customers desire for one-stop shopping, including pharmacies, natural and organic departments, ethnic and international foods, and home meal replacement. During fiscal 2008, sales per store were $46,990 and sales per square foot of selling space were $1,068. Management believes these figures are among the highest in the supermarket industry. We consider a variety of indicators to evaluate our performance, such as same store sales; sales per store; percentage of total sales by department (mix); shrink; departmental gross profit percentage; sales per labor hour; and hourly labor rates. In recent years, Village, as well as many of our competitors, has faced increases in rates for electricity and gas and in employee health and pension costs. These trends are expected to continue in fiscal 2009. The Company utilizes a 52 - 53 week fiscal year, ending on the last Saturday in the month of July. Fiscal 2008, 2007 and 2006 contain 52 weeks. RESULTS OF OPERATIONSThe following table sets forth the components of the Consolidated Statements of Operations of the Company as a percentage of sales: July 26, July 28, July 29, 2008 2007 2006 Sales 100.00 % 100.00 % 100.00 % Cost of sales 72.94 73.06 73.50 Gross profit 27.06 26.94 26.50 Operating and administrative expense 22.41 22.48 22.47 Depreciation and amortization 1.22 1.18 1.15 Operating income 3.43 3.28 2.88 Interest expense (.26 ) (.26 ) (.31 ) Interest income .27 .35 .21 Income before income taxes 3.44 3.37 2.78 Income taxes 1.44 1.41 1.16 Net income 2.00 % 1.96 % 1.62 % 4 VILLAGE SUPER MARKET, INC. AND SUBSIDIARIES Management’s Discussion and Analysis of
